Citation Nr: 0524293	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-15 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as secondary to service-connected 
duodenal ulcer.  

2.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to service-connected 
duodenal ulcer.  

3.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
January 1946.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of August 2001 and June 2004 rating 
decisions.   

In the August 2001 rating decision, the RO, inter alia, 
denied the veteran's claim for a rating greater than 20 
percent for service-connected duodenal ulcer.  The veteran 
filed a notice of disagreement (NOD) in October 2001, and the 
RO issued a statement of the case (SOC) in March 2004.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2004.  

In the June 2004 rating decision, the RO denied the veteran's 
claims for service connection for a respiratory disability, 
manifested by chronic obstructive pulmonary disease 
(COPD)/emphysema, and for a cardiovascular disability, 
manifested by coronary artery disease (CAD), to include as 
secondary to service-connected duodenal ulcer.  The veteran 
filed an NOD in July 2004, and that same month withdrew his 
request for a hearing before RO personnel.  The RO issued an 
SOC in December 2004, and the veteran filed a substantive 
appeal (via a VA Form 9) later in December 2004.  

In August 2005, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance the 
veteran's appeal on the docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Neither a respiratory or cardiovascular disorder shown in 
service, within one year of separation from service (with 
respect to a cardiovascular disorder), or for many years 
after service, and there is no medical evidence or opinion 
suggesting a nexus between any current respiratory or 
cardiovascular disability and service.  

3.  Service connection for gastroesophageal reflux disease 
(GERD) has not been established.  

4.  The weight of the competent medical evidence does not 
reflect a relationship on a secondary basis between the 
veteran's respiratory disability, manifested by 
COPD/emphysema, and service-connected duodenal ulcer.  

5.  There is an absence of any competent medical evidence 
that establishes a relationship on a secondary basis between 
the veteran's cardiovascular disability, manifested by CAD, 
and service-connected duodenal ulcer.  

6.  The veteran's duodenal ulcer is manifested by subjective 
complaints of intermittent nausea and heartburn, with 
significant flatus.  

7.  The evidence does not reflect that the veteran has active 
ulcer disease resulting in, at least, recurrent 
incapacitating episodes four or more times per year averaging 
10 days or more in duration, or impairment of health 
manifested by anemia and weight loss.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disability, to include as secondary to the veteran's service-
connected duodenal ulcer, have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2004).

2.  The criteria for service connection for a cardiovascular 
disability, to include as secondary to the veteran's service-
connected duodenal ulcer, have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

3.  The criteria for a rating greater than 20 percent for a 
duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.114, Diagnostic Code 7305 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  

Through March 2003 notice letters, March 2004 and December 
2004 SOCs, as well as a December 2004 supplemental SOC 
(SSOC), the RO notified the veteran and his representative of 
the legal criteria governing the claims, the evidence that 
had been considered in connection with the appeal, and the 
bases for the denial of the claims.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the two March 2003 notice letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the first three content of notice 
requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims on 
appeal.  However, the March 2003 notice letters advised the 
veteran that he could submit his own statements or statements 
from other persons describing his physical disability 
symptoms.  Furthermore, the veteran has submitted evidence 
during the course of this appeal in support of his claims.  
As such, the Board finds, that the veteran is on notice of 
the need to submit evidence in his possession pertinent to 
his claims on appeal, and on these facts, the RO's omission 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
both before and after the August 2001 and June 2004 rating 
actions on appeal.  The Board finds that the lack of full, 
pre-adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this appeal, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claims were fully developed and re-adjudicated after 
notice was provided.  

As indicated above, the March 2004 and December 2004 SOCs, as 
well as the December 2004 SSOC notified the veteran what was 
needed to substantiate his claims and also identified the 
evidence that had been considered with respect to the claims.  
Furthermore, in the March 2003 notice letters, the RO advised 
the veteran of VA's responsibilities to notify and assist him 
in his claims.  Additionally, in a May 2003 letter from the 
RO, the veteran was informed that he needed to provide 
medical evidence establishing a link between his respiratory 
and cardiovascular conditions and his service-connected 
duodenal ulcer, and that no such evidence had been received 
by the RO up to that point.  After the notice letters, SOCs, 
and SSOC, as well as the May 2003 RO letter, the veteran was 
afforded an opportunity to respond.  The veteran has not 
identified any medical treatment providers from whom he 
wished the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claims.  The veteran's service medical records and treatment 
records from the VA Medical Center (VAMC) in Providence, 
Rhode Island, have been associated with the claims file, as 
have medical records from Rhode Island Hospital and Our Lady 
of Fatima Hospital.  The veteran has been afforded VA medical 
examinations in connection with his claims; the reports of 
which are associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence, pertinent to the claims on appeal, that 
needs to be obtained.  

The Board is aware that the veteran's representative has 
requested an additional VA medical examination to obtain an 
opinion be obtained in connection with the veteran's claim 
for service connection for a respiratory disability, to 
include as secondary to service-connected duodenal ulcer.  
The Board notes, in this case, that the report of the January 
2004 VA examination reflects a medical opinion on the 
relationship between the veteran's service-connected duodenal 
ulcer and his nonservice-connected respiratory disability.  
The veteran has not identified or alluded to any evidence 
that contradicts the VA examiner's opinion.  While the 
veteran has submitted two medical opinions from VA physicians 
regarding his respiratory disability, as will be discussed in 
the decision below, these opinions are not considered 
probative (persuasive) evidence on the claim for service 
connection on that matter under consideration.  Therefore, 
any additional action with regard to the veteran's claim for 
service connection for a respiratory disability, to include 
as secondary to service-connected duodenal ulcer, is not 
warranted.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims on appeal is 
harmless.  See ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. 
§ 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal.  

II.  Analysis

A.  Service Connection 

In this case, the RO's adjudication includes consideration of 
the veteran's claims for service connection for a respiratory 
disability and for a cardiovascular disability on both a 
direct and secondary basis.  As such, the Board will likewise 
consider the veteran's claims under both theories of 
entitlement.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran served 90 days or more during a period of war 
and arteriosclerosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records do not reflect 
complaints, findings, or diagnoses for any respiratory or 
cardiovascular problems.  The claims file reflects the first 
reported diagnosis for COPD in October 1984 during a VA 
examination.  The first documented signs of apparent 
cardiovascular disease are reflected in a September 1995 VA 
treatment record, which reflects that the veteran had 
undergone an angioplasty in June 1995.  As the medical 
evidence does not establish that the veteran's cardiovascular 
disability was manifested within the first post-service year, 
service connection, on a presumptive basis, is not warranted.  
See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Furthermore, there is no competent medical evidence or 
opinion associated with the claims file that relates the 
veteran's respiratory and/or cardiovascular disabilities to 
his military service, and neither the veteran nor his 
representative has alluded to the existence of any such 
evidence or opinion.  As such, service connection for a 
respiratory disability and for a cardiovascular disability, 
on a direct basis, is denied.  

Likewise, there is an absence of any medical evidence or 
opinion, which relates the veteran's cardiovascular 
disability, on a secondary basis, to his service-connected 
duodenal ulcer.  Additionally, the only medical opinion 
evidence on the relationship between the veteran's 
respiratory disability and his service-connected duodenal 
ulcer, weighs against the claim.  In this respect, a VA 
examiner, in the report of the January 2004 VA examination, 
found no clinical evidence that suggested that the service-
connected duodenal ulcer had any bearing on the veteran's 
current pulmonary status.  Neither the veteran nor his 
representative has otherwise alluded to the existence of any 
evidence or opinion relating the veteran's respiratory 
disability, and/or cardiovascular disability, to his service-
connected duodenal ulcer.  

While the Board has considered those medical opinions from 
two VA physicians submitted by the veteran relating the 
veteran's GERD to a worsening of his COPD, such opinions are 
not probative of the matter under consideration.  In this 
respect, service connection for GERD has not been 
established, nor has it been medically related to the 
veteran's service-connected duodenal ulcer.  Even accepting, 
arguendo, that the veteran's GERD is related to his duodenal 
ulcer, the Board notes that neither VA medical opinion 
conclusively establishes that the veteran's COPD was 
aggravated by his GERD.  In particular, the medical opinion 
from one physician is speculative at best, as it notes that 
the veteran's COPD, "could very well be exacerbated by a 
number of factors, including [GERD]."  While another VA 
physician did report in June 2003 that the veteran had GERD 
which worsened his COPD, in a subsequent January 2004 clinic 
note, that same physician noted that the veteran's, "GERD 
still flares once in a while and it makes [the veteran's] 
breathing worse."  Thus, it does not appear that the 
veteran's GERD caused a permanent worsening of his COPD, but 
only resulted in temporary increases in breathing distress.  

The Board has considered the veteran's assertions in 
considering the claims for service connection for a 
respiratory disability and for a cardiovascular disability, 
to include as secondary to service-connected duodenal ulcer.  
However, as a layperson without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Furthermore, what a 
physician reportedly told the veteran regarding a 
relationship between his "stomach condition" (as compared 
to his duodenal ulcer) and his respiratory and cardiovascular 
disabilities, as reported in a August 2003 VA Form 21-4138 
(Statement in Support of Claim) does not constitute competent 
or probative evidence that would support the claims.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Under these circumstances, the Board finds that the claims 
for service connection for a respiratory disability and for a 
cardiovascular disability, to include as secondary to 
service-connected duodenal ulcer, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the competent evidence is against the 
claim for service connection for a respiratory disability, 
and there is an absence of any competent evidence that 
supports the claim for service connection for a 
cardiovascular disability, the benefit-of-the-doubt doctrine 
is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

B.  Increased Rating for Duodenal Ulcer

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. §§ 3.102, 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Duodenal ulcers are evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.114, Diagnostic Code 7305.  A 
moderate ulcer, manifested by recurring episodes of severe 
symptoms two or three times per year averaging 10 days in 
duration, or with continuous moderate manifestations, 
warrants a 20 percent rating.  A 40 percent rating is 
warranted where the ulcer is moderately severe and 
characterized by recurrent incapacitating episodes four or 
more times per year averaging 10 days or more in duration, or 
by impairment of health manifested by anemia and weight loss.  
The highest available schedular evaluation, 60 percent, is 
warranted where the ulcer is severe, only partially relieved 
by standard therapy, characterized by periodic vomiting, 
recurrent hemetemesis, or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  

The veteran has reported symptoms of intermittent nausea and 
heartburn, along with flatus.  Notwithstanding the veteran's 
complaints, however, the Board finds that the medical 
evidence does not demonstrate that the veteran's service-
connected duodenal ulcer warrants a 40 percent or 60 percent 
evaluation under Diagnostic Code 7305.  

In this respect, the Board points out that diagnostic testing 
has been completely negative for an active ulcer, although 
findings have shown some mild chronic inflammation of the 
duodenum.  VA treatment records and examination reports 
reflect no subjective complaints or objective findings of 
anemia, significant vomiting, hemetemesis or melena, 
significant weight loss or gain, constipation or diarrhea.  
During the most recent evaluation of the veteran in July 
2004, the physician noted the veteran's complaints of 
intermittent, lower epigastric burning that improved with a 
medication regimen.  The physician reported a lack of 
odynophagia/dysphagia, weight loss, or hemetemesis.  The 
veteran was noted as being able to move his bowels.  The 
examiner's assessment was a history of duodenal adenoma and 
also GERD.  

In this case, the Board finds that the medical evidence 
associated with the veteran's duodenal ulcer fails to reflect 
that the veteran has recurrent incapacitating episodes four 
or more times per year averaging 10 days or more in duration, 
or impairment of health manifested by anemia and weight loss.  
The veteran's stomach symptoms also are not shown to result 
in periodic vomiting, recurrent hemetemesis, or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of healthcare, or are they only partially 
relieved by standard therapy.  Therefore, in the absence of 
the required residuals of ulcer disease, a rating greater 
than 20 percent is not warranted.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.

For all the foregoing reasons, an increased rating for the 
veteran's duodenal ulcer, greater than the currently assigned 
20 percent, is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

Service connection for a respiratory disability, to include 
as secondary to service-connected duodenal ulcer, is denied.  

Service connection for a cardiovascular disability, to 
include as secondary to service-connected duodenal ulcer, is 
denied.  

A rating greater than 20 percent for duodenal ulcer, is 
denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


